Title: To Benjamin Franklin from David Hartley: Two Letters, 22 April 1779
From: Hartley, David
To: Franklin, Benjamin


I.
My dear friend
London April 22. 1779.
The bearer of this, & of some other papers (Mr. D  ) is a very sensible & worthy gentleman, with whom I have had the pleasure of contracting an acquaintance, since the commencement of the American troubles, originally upon the business of the American prisoners. It has been a satisfaction to me at all times to have found him a friend to the restoration of Peace between the two countries. It has likewise been an additional satisfaction & confirmation to me in my own thoughts upon that subject, to find that his sentiments, I think upon most, or all of the subjects upon which we have conversed, have coincided with mine. We both seem possessed of the opinion, that some plan of opening a negotiation, upon preliminaries, which each side might find to be a sufficient security to itself, might be practicable: And then, your sentiment, which you gave me in a letter some years ago, might have it’s free scope & effect; viz, A little time given for cooling might have excellent effects.
The sentiments which I have opened to you in my late letters for some months past, & which I have reduced, in an enclosed paper, into a more specific shape, seem to me, upon very repeated reflection, to promise the fairest ground of good expectation. These propositions originate from myself as a mediator; I have communications with both sides, but certainly no authority to make proposals from either; & perhaps neither side, if I were to put the propositions separately to each, (being myself unauthorized,) might give me positive consent. Each side separately might say No from what is called political prudence; & yet, each side might secretly wish that the offer cou’d be made, with Done first from the other party. I think the proposition of a truce for 5 or 7 years, leaving all things in the present dispute in statu quo, must be advantageous to all parties, if it were only in consideration that a general satisfactory peace to all parties may come among the excellent effects of time given for cooling. We can but fight it out at last: War never comes too late: Wisdom may step in between. These matters have stolen upon us, & have arisen to great & formidable consequences, from small & unsuspected beginnings; but henceforward, we shou’d know by experience what to expect. If the rage of war cou’d but be abated, for a sufficient length of time for reason & reflection to operate, I think it wou’d never revive. I cannot pretend to forecast the result of any negotiation, but I think War wou’d not revive; which is all that I want for my argument. Peace is a Bonum in se; Whereas the most favourable events of war are but relatively lesser Evils. Certainly they are Evils: Mala in se; not Bona in se.
I hope that a cessation of hostilities wou’d produce a renewal of reflection: But even to take the argument at the worst advantage, the two parties are at a cooling distance of 3000 miles asunder. If the flames of war cou’d be but once extinguish’d, does not the Atlantick Ocean contain cold water enought to prevent their bursting out again? I am very strongly of opinion that the two nations, of Great Britain & North America, wou’d accord to the proposition of a truce, for cooling. I cannot say whether a British Ministry wou’d accord to it, because they won’t tell me: nor can I say whether an American Plenipotentiary wou’d accord to it, because probably you will not tell me. I put myself into your hands however, when I tell you frankly I am of opinion that both of you wou’d accord to it, if there cou’d be a Done first on either side, to bind the bargain fast. You have the odds of me in this matter, because you know one half of the question; & I cannot give you any proof on the other side, but only my own presumptive judgement upon observation, & upon a course of reasoning in my own thoughts.
—But for France—My judgement wou’d be that if the proposition of the proposed preliminaries, shd. be agreeable to America, France wou’d do very unhandsomely to defeat it by their refusal. I likewise think it the interest of France; because their interest leads them to go to a certain point, & no further. There is a disparity in the operation of the terms of the alliance on the part of France & on the part of America. The more vigorously France interposes, the better for America in proportion to their exertions they create, less or more, a diversion of the British force; This reasoning goes strait forward for America: But it is not so with France. There is a certain point, to France, beyond which their work wou’d fail & recoil upon themselves; If they were to drive the British ministry totally to abandon the American war, it wou’d become totally a french war. The events of a twelvemonth past seem to bear testimony to this course of reasoning. The disadvantage upon the bargain, to America, is, That the efficacy of the French alliance to them, presupposes their continuance in the war. The demur to France, is, That the liberation of their new ally recoils with double weight of the war upon themselves, without any ulterior points of advantage in view, as dependent upon that alliance. I think the interest of all parties coincides with the proposition of Preliminaries. The proposed preliminaries appear to me to be just & equitable to all parties; but the great object with me, is to come to some preliminaries; I cou’d almost add, whatever those preliminaries might be; provided a suspension of arms for an adequate term of years were one. I think it wou’d be ten thousand to one against any future renewal of the war. It is not necessary to enter at large into the reasons which induce me to think, that the British ministry as well as an American Plenipotentiary wou’d consent to the terms of the proposed preliminaries; for indeed I do not know that I am founded in that opinion with respect to either; but still I believe it of both. But what can a private person do in such a case, wishing to be a mediator for peace, having access to both parties, but equally uncertain of the reception of his mediation on either side? I must hesitate to take any public step, as by a proposition in Parliament, or by any other means to drive the parties to an explanation upon any specific proposals; & yet I am very unwilling to let the session pass without some proposition, upon which the parties may meet, if they shou’d be so inclined, as I suspect them to be. I have been endeavouring to feel pulses for some months, but all is dumb shew. I cannot say indeed that I meet with any thing discouraging, to my apprehension either as to the equitableness or practicability of the proposition for preliminaries. If I cou’d but simply receive sufficient encouragement that I shou’d not run any hazard of obstructing any other practical propositions, by obtruding mine, I shou’d be very much satisfied to come forward, in that case, with mine, to furnish a beginning at least which might lead to Peace.
There is nothing that I wish so much as to have an opportunity of seeing & conversing with you, having many things to say to you; but if that cannot yet happen I have only to say, that whatever comunication you may think proper to make to me which may lead to peace, you may be assured that I shall be most strennuous in applying it to that end. In all cases of difficulty in human life there must be confidence somewhere, to enable us to extricate nations from the evils attendant upon national disputes, as they arise out of national passions, interests, jealousies & points of honour. I am not sure whether the extreme caution & diffidence of persons in political life be not the cause, almost as frequently, of the unnecessary protraction of the miseries of war, as of the final production of any superior good to any state. Peace now is better than Peace a twelve-month hence, at least by all the lives that may be lost in the mean while, & by all the accumulated miseries that may intervene by that delay. When I speak of the necessity of confidence, I wou’d not have you to think that I trust to all professions, promiscuously, with confidence: my thoughts are free respecting all parties; & for myself, if I thought it necessary for the end of attaining any additional confidence in your esteem, to enable me to co-operate the more effectually towards the restoration of peace, there is nothing that I wou’d wish you to be assured of but this, That no fallacious offers of insincerity, nor any pretexts for covering secret designs, or for obtaining unfair advantages, shall ever pass thro my hands. Believe me truly to be, not only a lover of my country, but a sincere friend to Peace & to the rights of Mankind; and ever most affectionately yours
D. Hartley
 
II.
My Dear friend
London April 22 1779
Having heard nothing yet from  I have nothing material to add by this days Mail. I send you for your perusal a Copy of an intended bill by a friend of mine some years ago. You may recollect that I shewed you a written copy of it last year at Passy. Your affate
DH
 
Addressed: To Dr Franklin
Endorsed: Mr Hartley
Notation: April 22. 1779.
